Citation Nr: 1504538	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks TDIU based on his assertions that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  A January 2012 VA examination and opinion on the question was inadequate, in that it did not take into account all of the Veteran's service-connected disabilities and that it relied too heavily on a prior work history rather than present capacity.  Statements submitted by the Veteran's private physician attest to his inability to work but include discussions of non-service-connected disabilities.  In addition, the Veteran has argued that many of his jobs since 1997 were, in effect, marginal employment.  A VA examination and opinion which addresses all of the aspects of the Veteran's TDIU claim is necessary.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether his service-connected disabilities (PTSD, diabetes, peripheral neuropathy in the right and left legs, and right knee disability), whether singly or in combination, preclude his from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  This opinion should include a discussion of any disabling effects of any medication the Veteran takes for service-connected disabilities, to include side effects.

If the service connected disabilities would not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be qualified for and able to perform with the current level of service-connected disability.

The examiner is cautioned that the opinion offered should pertain to the Veteran's capacity to work since March 2012, and that the Veteran's age and retirement status are not to be considered.  Further, non-service-connected disabilities (i.e., any disabling health conditions not listed above) are not to be considered in the opinion given.

The examiner must provide reasons for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A copy of the claims file should be provided to the examiner for review.

2. On completion of the foregoing, the claim should be adjudicated, to include consideration of whether any employment engaged in by the Veteran constituted marginal employment, as defined in 38 C.F.R. § 4.16(a).  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




